Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 4, 14, and 15 were amended.
This is a Final Action.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
With respect to claim 1 applicant argues, on pages 12-13 that Tan nor Hirakata discloses or suggests that “the cloud drive service is configured to provide a meta service by interconnecting the plurality of cloud storages to the same user accounts, and is configured to mediate between the connected devices to transmit and receive the files without a separate cable by wirelessly connecting the devices capable of remote access with the same user account and wherein the cloud drive service is installed on each of the devices, and wireless connecting setting and activation state of each of the device are activated.”  Examiner respectfully disagrees with the applicant and as has mapped below, Tan teaches, “wherein the cloud drive service is configured to provide a meta service by interconnecting the plurality of smart devices to the same user account, and is configured to mediate between the devices to transmit and receive the files without a separate cable by wirelessly connecting the devices capable of remote access with the same user account, (Paragraphs [0068] & [0092] and Fig 3b – teaches a list of interconnected devices  associated with one or more owner/administrator (same account), wherein the devices can be wirelessly connected, Tan) and wherein the cloud drive service is installed on each of the devices, and wireless connecting setting and activation state of each of the devices are activated (Paragraphs [0016] & [0068] – teaches installing Tess on devices (cloud drive service) wherein the devices can be smart wireless devices i.e. utilizing wireless connection settings and if the device is wireless, in view of connections, the connections would require at the very least a rudimentary connecting setting and activation state foe that device).”  Hirakata teaches, wherein the integrally managing of the files comprises: interconnecting a plurality of cloud storages provided from different cloud drive service platforms and integrally managing the interconnected cloud storages. (Col 4: lines 55-61, Col 15: lines 8-23 – teaches plurality of interconnected cloud storage for storing data seamlessly by the user).  The combination of the prior arts would teach the limitations as recited because they are analogous arts and combining the arts would not yield predictable results such as allowing for utilization of cloud storage as well as utilizing personal devices as taught by the combinations.
Furthermore, applicant’s arguments on pages 14-15 in view of Tan, Hirakata and Malin, are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-15 and 17  rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0323262) in view of Hirakata et al. (US 9,912,652 -IDS) 


1. Tan teaches. A method for wirelessly connecting devices through a cloud drive service performed in a wireless connection system implemented with a computer, the method comprising:
providing a list of devices capable of remote access using a same user account of the cloud drive service of a user (Paragraph 12 – a list of personal devices (all these client devices belong to same user, i.e. associated with same account); Fig 3b  and paragraph 106 – teaches a analyzer in conjunction with a cloud storage service); 
connecting devices selected from the list of devices capable of remote access to the user account (Paragraph 66 – teaches remote access capability); 
(Fig 12: 1237 – discloses a list of content devices) and a list of files included in the folders (Paragraph 170-174 – teaches files and folders that would be stored in those devices); and 
integrally managing files included in the connected devices (Paragraph 176-177 – teaches managing files between the connected devices);
wherein the cloud drive service is configured to provide a meta service by interconnecting the plurality of smart devices to the same user account, and is configured to mediate between the devices to transmit and receive the files without a separate cable by wirelessly connecting the devices capable of remote access with the same user account, (Paragraphs [0068] & [0092] and Fig 3b – teaches a list of interconnected devices  associated with one or more owner/administrator (same account), wherein the devices can be wirelessly connected, Tan) and wherein the cloud drive service is installed on each of the devices, and wireless connecting setting and activation state of each of the devices are activated (Paragraphs [0016] & [0068] – teaches installing Tess on devices (cloud drive service) wherein the devices can be smart wireless devices i.e. utilizing wireless connection settings and if the device is wireless, in view of connections, the connections would require at the very least a rudimentary connecting setting and activation state for that device, furthermore, Fig 11 and paragraphs 10 and 12 – teaches and discloses providing file and folders from the connected device, according to the connection state (if the device is wireless then wireless connection state), further discloses if the device is active or not, therefore activation state).
Tan does not teach or disclose explicitly, 

providing progress state information to a specific area of the devices in real-time, and
 disconnecting a first device among the connected device from the cloud device service based on the progress state information.
However, Hirakata teach, wherein the integrally managing of the files comprises: interconnecting a plurality of cloud storages provided from different cloud drive service platforms and integrally managing the interconnected cloud storages. (Col 4: lines 55-61, Col 15: lines 8-23 – teaches plurality of interconnected cloud storage for storing data seamlessly by the user);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Tan’s invention integration of cloud storage as taught by Hirakata, because Tan, and Hirakata are in the same field of endeavor of information management, wherein data is stored in a online cloud system, allowing for downloading of the documents and therefore would be obvious to combine to further teach the ability to use plurality of interconnected cloud storages.

4. Tan teaches, The method of claim 1, wherein the integrally managing of the files comprises:
in response to a first electronic device among the connected devices requesting a file included in a second electronic device among the connected devices, receiving the requested file from the second electronic device; and downloading the requested file to a local drive of the first (Paragraph 12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device), wherein the first electronic device and the second electronic device are capable of remote access to each other using the same user account of the cloud drive service of the user (Paragraph [0066] – remote access from any smart-type devices, would allow for remote access from any device).

5. Tan and Hirakata teaches, The method of claim 4, wherein the integrally managing of the files comprises: 
uploading a file selected from the directories of the connected devices to a network drive configured with the same user account, and wherein the network drive configured with the same user account is configured to interconnect the plurality of cloud storages on at least one server used by the user, and integrally manage the interconnected cloud storages (Paragraphs 10-12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device via utilization of TESS system, Tan; in combination with, Col 15: lines 8-23 – teaches plurality of interconnected cloud storage for storing data seamlessly by the user, Hirakata)

6. Tan teaches, The method of claim 5, wherein the integrally managing of the files comprises: 
(Paragraphs 10-12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device via utilization of TESS system)

7. Tan teaches, The method of claim 5, wherein the integrally managing of the files comprises: 
in response to receiving a request to upload the requested file from the first electronic device, downloading the requested file to the network drive from the first electronic device among the connected devices, downloading the requested file from the first electronic device through the network drive, and transmitting the downloaded file to the local drive of the first electronic device (Paragraphs 10-12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device via utilization of TESS system).

8. Tan teaches, The method of claim 3, wherein the integrally managing comprises:
providing progress state of instructions requested from the first electronic device or the second electronic device (Paragraph 133-134 – teaches the analyzer maintain, maintaining a timer, which is activated during engagement of the stored digital content and maintains detailed digital content engagement status).

9. Tan teaches, The method of claim 1, wherein the connecting of the devices comprises:
connecting one device (Paragraph 12 – teaches connecting a device);
releasing mapping with the one device connected to the user account; and deleting the mapping on the list of devices capable of remote access (Fig 11 – teaches the TESS secured storage containing a refresh button, which would teach the storages destinations that can be selected and refreshed; indicating that any devices that the system is not connected to would be released from the mapping and deleted from the system)

10. Tan teaches, The method of claim 1, wherein the connecting of the devices comprises: 
providing a file and folder list of the connected devices to be accessible according to connection state of the connected devices  (Fig 11 and paragraphs 10 and 12 – teaches and discloses providing file and folders from the connected device, according to the connection state)

12. Tan teaches, The method of claim 5, wherein the integrally managing comprises:
 providing an editing function of folders or files in the connected devices and an editing function of folders or files stored in the cloud storages through the network drive configured on the user account (Paragraph 182 – teaches edit function of the file/folder to be moved to other locations)


	authorizing access to a physical drive included in the connected devices (Fig 11 – 1145, 1150, 1155 – user owned physical drives; Paragraph 12 –authorizing access to their personal devices).

Claims 14 and 15 are similar to claim 1 hence rejected similarly.

Claims 2, 3, 16 and 18-20  rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0323262) in view of Hirakata et al. (US 9,912,652 -IDS)  and Malin (US 2012/0278728) further in view of Luecke et al. (US 2014/0052825)

All the limitations of claim 1 are taught above.
2. Tan and Hirakata teaches, wherein the integrally managing of the files comprises: 
providing a file directory of the connected devices (fig 3B – file directory 306, Paragraph 66 – teaches digital content level down to file, folder and sub-directories) and 
Hirakata teaches, the progress state information includes file upload and file revision (Fig 7– teaches update date, when file is updated or uploaded and/or update (revision));
Tan and Hirakata do not teach or disclose explicitly, providing progress state information to a specific area of the devices in real-time, and disconnecting a first electronic device among the connected device from the cloud device service based on the progress state information such that wireless connecting setting and activation state of the first device are inactivated and the progress state information explicitly stating file move, file copy, file delete, file revision and file download.
(Fig 5 and 6: 410 – teaches a progress bar which teaches download progress of a file), and disconnecting a first electronic device among the connected device from the cloud device service based on the progress state information such that wireless connecting setting and activation state of the first device are inactivated (Paragraph 41 – teaches that once the download is complete, the media device 110 is disconnected from the server) and Luecke teaches, a progress state information explicitly stating file move, file copy, file delete, file revision and file download (Paragraphs [0031], [0036], [0093], [0135] & [0137] – teaches a cloud based collaborative storage service utilizing any combination of wireless devices, wherein a notification can be send in real time when any file is modified, such as previews revising, or any manipulation (i.e. deletion, would be construed as a manipulation)) .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Tan’s invention to display a progress bar displaying downloading of content from a server and disconnecting this connection from the user device once download is complete as taught by Malin, as well as, displaying notification based on progress reporting as taught by Luecke because Tan, Hirakata, Malin and Luecke are in the same field of endeavor of information management, wherein data is stored in a online cloud system, allowing for downloading of the documents graphically displaying and/or notifications to client devices in view of downloading, uploading or any modifications of documents to and from external storage devices as well as the combination would allow for activation states of the devices to be disconnected when the upload or download is completed, independent of wireless or wired devices as taught by Tan’s invention.


in response to a first electronic device attempting to access a second electronic device among the connected devices, authorizing the first electronic device to read file directory in the second electronic device (Paragraph 12 – teaches connection based on list of personal devices and primary user transferring data from primary device to secondary device, as well as discloses placing the data in a file or folder of the destination device).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0323262), Hirakata et al. (US 9,912,652 -IDS) and Malin et al. (US 2012/0278728) in view of Mendez et al. (US 2004/0117310)

All the limitations of claim 1 are taught above.
11. Tan/Hirakata/Malin does not teach or disclose, classifying files stored in the connected devices into predetermined types; and providing a list of the classified files.
However, Mendez teach, classifying files stored in the connected devices into predetermined types; and providing a list of the classified files (Paragraph 16 – categorizing the data)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Tan’s invention to categorize data as taught by Mendez, because both Tan and Mendez are in the same field of endeavor of remote device access and therefore would be obvious to combine to further teach data synchronization based on categorization of data.

Claims 16-20 are similar to claims 2-13 hence rejected similarly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159